MORRISON, Presiding Judge.
The offense is misdemeanor theft; the punishment, 40 days in jail.
The record has now been perfected, and our two prior opinions dismissing this appeal are withdrawn.
The information alleged that the appellant stole a radio of the value of $40. We have searched this record in vain and fail to find any evidence whatsoever as to the value of the radio in question. It is axiomatic that in theft cases there must be some proof of the value of the stolen property. Keenan v. State, 120 Tex.Cr.R. 616, 48 S.W.2d 264, and Givens v. State, 143 Tex.Cr.R. 277, 158 S.W.2d 535.
In view of another trial, we express serious doubt as to the sufficiency of the evidence to show that the property was found in the exclusive possession of the appellant.
For the error pointed out, the judgment is reversed and the cause remanded.